DETAILED ACTION

Status of Claims

The following is a Final office action in response to the communications received on January 10, 2022.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 26, 36, 51 and 66 have been amended.
Claims 1-25 have been canceled.
Claims 26-78 are pending and have been examined.
Response to Amendments
Applicant amendments to claims 26, 36, 51 and 66 are acknowledged.  112 rejections have been withdrawn.
Response to Arguments
Applicant's arguments have been considered but not found persuasive.  Applicant argues:

A.  Xie fails to describe the apparatus to securely provide communications for an mCommerce transaction including payment information between a secure element and a service provider via the NFC device. 
	Examiner’s Response:  Xie and in at least column 2 lines 45-50 discloses that the portable device is configured to conduct e-commerce and m-commerce data exchange between the reader and the application being loaded and executed in the emulator, and keys in a secure element facilitate subsequent transaction between the device and a service provider.   Also, Finley (relevant prior art cited below) discloses techniques for processing card not present online transaction as card present transactions (see at least abstract).

B.  Mifare transactions use a different technology than mCommerce POS transactions.
    Examiner’s Response:  Applicant is arguing a different technology that is not reflected on the claims.  The claims are broad and read in the prior art cited.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 26-78 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Xie (US 11,018,724 B2).

Claim 26



An apparatus for a point of sale transaction, the apparatus comprising: 

a processor; (see at least abstract).

a secure element; and (see at least abstract and figure 1A-1C).

a near field communications (NFC) device, (see at least figure 1A-1C).

the apparatus to securely provide communications for an mCommerce transaction including payment information between the secure element and a service provider via the NFC device; (see at least column 2 lines 5-67-the portable device is configured to conduct e-commerce and m-commerce; column 3 lines 1-20 and column 14 lines 15-30- The NFC interface facilitates the data exchange between the reader and the application being loaded and executed in the emulator, and keys in a secure element facilitate subsequent transaction between the device and a service provider).

the secure element operably coupled with the NFC device to communicate the payment information between a vendor and the service provider to process the payment; (see at least figure 2A, column 2 lines 5-67 and column 15 lines 30-40-Secure element supporting e-purse is responsible for updating security keys to stablish 

 to associate a POS device with the service provider to process the payment by generation of a secure packet to process the payment, (see at least figure 1D and column 14 lines 15-25).

to verify the payment information for the transaction; and (see at least figures 4A, 6D and column 23 lines 5-30).

the apparatus to receive an approval responsive to the packet for the payment. (see at least figures 4A-4B, 6D, column 20 lines 35-45 and column 23 lines 5-30).

Claim 27
Furthermore Xie discloses the following limitations:

wherein the secure element comprises logic to start a payment session with the service provider and to activate the NFC device to process the payment for the vendor (see at least figure 2A, column 2 lines 5-67 and column 15 lines 30-40-Secure element supporting e-purse is responsible for updating security keys to stablish appropriate channels for interaction between a payment server and the applets, wherein the e-purse applets acts as a gatekeeper to regulate or control the data exchange).

Claim 28
Furthermore Xie discloses the following limitations:

wherein the NFC device comprises a near field communication radio and an antenna to communicate (see at least figure 1A).


Claim 29
Furthermore Xie discloses the following limitations:

wherein the NFC device and the secure element reside on a same die (see at least figure 1A). 

Claim 30
Furthermore Xie discloses the following limitations:

wherein the NFC device and the secure element reside in a same chip package (see at least figure 1A and column 6 lines 15-35). 


Claim 31
Furthermore Xie discloses the following limitations:

further comprising a Bluetooth communications device (see at least abstract and figure 5B).

Claim 32
Furthermore Xie discloses the following limitations:

wherein the secure element comprises logic to communicate a message to a user to prompt the user for data to authenticate the user (see at least figure 4A and column 2 lines 30-55).

Claim 33
Furthermore Xie discloses the following limitations:

wherein the apparatus comprises logic to prompt the user for a personal identifier (see at least figure 4A and column 2 lines 30-55).
 .

Claim 34
Furthermore Xie discloses the following limitations:

wherein the personal identifier comprises a personal identification number (PIN) (see at least figure 4A and column 2 lines 30-55).
 .

Claim 35
Furthermore Xie discloses the following limitations:

wherein the secure element comprises logic to dynamically bind the certified POS device to the service provider to process the payment by a user of the certified POS device for the vendor. (see at least column 2 lines 5-67, column 3lines 1-20 and column 14 lines 15-30- The NFC interface facilitates the data exchange between the reader and the application being loaded and executed in the emulator, and keys in a secure element facilitate subsequent transaction between the device and a service provider).

Claim 37
Furthermore Xie discloses the following limitations:

wherein the communications device comprises a cellular radio coupled with an antenna for cellular communications (see at least figure 6A).

Claim 38
Furthermore Xie discloses the following limitations:

wherein the communications device comprises a radio coupled with an antenna array for Wi-Fi communications. (see at least abstract, figures 5B and 6A).


Claim 41
Furthermore Xie discloses the following limitations:

 further comprising a display with a touch screen for communication with a user (see at least abstract, column 6 lines 1-5 and figure 6D).

Claim 42
Furthermore Xie discloses the following limitations:

 further comprising audio input-output (I/O) for communication with a user (see at least abstract, column 6 lines 1-5 and figure 6D).

Claim 43
Furthermore Xie discloses the following limitations:

further comprising a secure element agent to secure communications with the secure element (see at least column 20 lines 5-15 and column 21 lines 25-35).

As per claims 36, 39-40 and 44-78, claims 36, 39-40 and 44-78 recite substantially similar limitations to claims 1-35 and are therefore rejected using the same art and rationale set forth above.    





Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  Finley (US 2014/0358794 A1) discloses techniques for processing card not present online transactions as card present transactions.  Pointer (US 8,775,305 B2) discloses NFC enabled device and a secure element for processing online transactions as card present.


CONCLUSION


THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.



Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to DENISSE ORTIZ whose telephone number is 571-270-5506.  The Examiner can normally be reached on Monday-Thursday 7:30am-8pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, NATHAN UBER can be reached at 571-270-3923.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street

/DENISSE  ORTIZ ROMAN/
Examiner, Art Unit 3687



/ALLEN C CHEIN/Primary Examiner, Art Unit 3687